Citation Nr: 1634117	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-20 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1962 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded by the Board in November 2013.


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have an acquired psychiatric disorder related to service.


CONCLUSION OF LAW

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter in June 2008.  

Relevant to VA's duty to assist, the Veteran's service treatment records are of record.  The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including post-service treatment records and Social Security Administration records, and has notified the Veteran when any such records, including records from the United States Naval Hospital in Philadelphia, Pennsylvania, are unavailable.  The Board notes that the Veteran recently identified some potential sources of records, including the Naval Criminal Investigation Service and the base legal office of the Naval Hospital.  However, as these records would serve to provide evidence regarding an investigation surrounding the Veteran's in-service suicide attempt, which is already established by the evidence of record, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication without making attempts to obtain them.  

VA also obtained a VA medical examination and opinion in January 2010.  After the Board deemed the January 2010 opinion inadequate, an addendum opinion was obtained in January 2014 from the same VA psychologist.  The Board notes the contention of the Veteran's representative that this examiner is not a specialist in the relevant field of medicine and that, as such, an opinion should be obtained from a psychiatrist.  The Federal Circuit has held that any challenge to the expertise of a VA expert must set forth the specific reasons why the litigant concludes that the expert is not qualified to give an opinion.  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnosis, statements, or opinions, whether that is a doctor or other medical specialist.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, the Board may assume a VA medical examiner is competent.  Cox, supra; Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (VA has no obligation to present affirmative evidence of a VA physician's qualifications during Board proceedings, absent a challenge by the Veteran); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (an appellant bears the burden of persuasion to show that the Board's reliance on an examiner's opinion was in error).  No probative evidence suggests that the VA psychologist was not competent to perform the examination and provide opinions especially because a psychologist is, in fact, a mental health specialist.  Accordingly, as the January 2014 opinion is thorough, supported by an explanation, based on a review of the claims folder, and largely supported by the evidence of record, there is no reason for deeming the examination and January 2014 opinion to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Board also notes that actions requested in the prior remand have been undertaken.  VA made attempts to request records from the Naval Hospital, as noted above, and a VA addendum opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Veteran asserts that he has a current acquired psychiatric disorder which either first manifested in service or, if it preexisted service, was permanently worsened by service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 
§ 3.309(a) (2015) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

VA law provides that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1137 (West 2014); 38 C.F.R. § 3.304 (2015).  Only conditions as are recorded in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  Once the presumption of soundness has attached, VA may rebut it by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation.  38 U.S.C.A. §1111, 1137; 38 C.F.R. § 3.304.  If VA fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  

The Board has reviewed and considered all of the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
The record reflects a diagnosis of major depressive disorder during the pendency of the appeal.  Accordingly, the current disability requirement for service connection has been satisfied. 

The Board next turns to the question of whether the Veteran should be presumed sound upon entrance into service.  Primarily, the Board finds that the presumption of soundness attaches, as the clinician who conducted the Veteran's entrance examination did not note a psychiatric disorder.  38 U.S.C.A. § 1111, 1137; see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The Veteran, however, did note a history of depression or excessive worry upon entry on his August 1962 Report of Medical History, and the physician's summary indicated "mild anxiety."  Additionally, in January 2010 the VA examiner noted a history of depression prior to service and stated that there was no evidence to suggest that military service permanently aggravated the underlying depression.  In January 2014, the VA examiner opined that it was clear and unmistakable that the Veteran entered military service with a pre-existing acquired psychiatric disorder which was not aggravated.  Both opinions appear to be based primarily on the Veteran's report of a history of "depression or excessive worry" upon entry as well as his report of experiencing childhood abuse.  Despite these opinions, the Board finds that the evidence does not meet the stringent "clear and unmistakable" burden to establish that the Veteran had an acquired psychiatric disorder prior to service.  Accordingly, as the first prong of the test is not satisfied, the presumption of soundness may not be rebutted, and the Veteran's claim continues as a claim for direct service connection.

As such, the question before the Board now becomes whether the Veteran's major depressive disorder is related to his active duty service.  The Veteran asserts that he became depressed in service while working at the Naval Hospital and has been depressed ever since.  He reports that the work environment was tense, and that he saw the deaths of numerous veterans and often had to prepare dead bodies for the morgue.  The Veteran's service treatment records reflect that he attempted suicide during service in October 1964 by overdosing on drugs; at the time, it was reported that he ingested medication because of "disenchantment with the hospital and its personnel."  While it was noted that he had experienced characteristics of depression for the past few months, including weight loss, anorexia, fatigue, anxiety, and insomnia, he was discharged without a diagnosis of an acquired psychiatric disorder and immediately returned to full duty.  

The record contains records of the Veteran's private treatment for symptoms of anxiety and depression between 2003 and 2008, as well as for cognitive decline apparently associated with a diagnosis of presenile dementia, also identified as Alzheimer's dementia.  A Mental Health Provider's Statement completed in 2001 noted treatment dating since 1997.  In 2000, a licensed psychologist completed a Neuropsychological Evaluation after several appointments with the Veteran and diagnosed presenile dementia of the Alzheimer's type and major depressive episode, recurrent.  A January 2006 record indicated a history of "severe depression, for as long as the patient could remember."  None of the aforementioned records mention the Veteran's reported in-service suicide attempt or his military service in general.

When the Veteran underwent VA examination in January 2010, the examiner first opined that major depressive disorder was less likely as not related to service as records showed a history of depression prior to service.  As the Board has determined that it cannot be shown by clear and unmistakable evidence that an acquired psychiatric disorder pre-existed service, this opinion is inadequate and will not be afforded probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

Conversely, with respect to the January 2014 opinion, while the VA examiner again opined that the Veteran had a pre-existing acquired psychiatric disorder, the examiner also opined that it was less likely than not that the Veteran's current symptoms are related to those noted in his service treatment records.  In support of the opinion, the examiner noted that the symptoms in service were reported to be associated with acute situational distress and the Veteran's disenchantment with the circumstances of his service, and opined that these events were not responsible for the current symptoms.  The examiner noted that the Veteran was not diagnosed with any mental health disorder in service, but was discharged from the hospital following his suicide attempt with diagnoses of "barbiturate poisoning" and "drug intoxication."  The examiner opined that the Veteran's reported experiences as a health technician were unlikely to cause such severe and permanent psychiatric issues.  The examiner also opined that the Veteran's current mental health symptoms appeared instead to be associated with his cognitive and physical health declines, citing to a November 2006 report from the Veteran's private provider relating his symptoms to cognitive and physical declines.  While the Veteran's claims file did not demonstrate any treatment until 2000, the examiner related the Veteran's report of treatment since 1979 and noted that such treatment did not begin until roughly 15 years after the Veteran's discharge.

The Board acknowledges the Veteran's statements that his depression began in and has continued since service.  Furthermore, of note in this case is that the Veteran likely had some medical training for his service as a health technician.  While the Board recognizes that the Veteran may have medical training and general medical knowledge superior to a lay person, the Veteran does not assert and the evidence does not reflect that he has the expertise to diagnose and determine the etiology of major depressive disorder.  As a result, any opinion he has provided as to its onset or etiology is of limited probative value, particularly when viewed in light of the opinion of a VA examiner with specialized medical knowledge, training, or experience in this particular field of medicine.  See Jones v. West, 12 Vet. App. 460, 465 (1999); see also Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, while the Veteran is competent to provide evidence as to his symptoms and their onset, his opinion as to the diagnosis or etiology of an acquired psychiatric disorder is not competent medical evidence.  As such, the Board finds the opinion of the VA examiner to be significantly more probative than the lay assertion of the Veteran.  

Thus, for all the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49.
ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


